          Case 1:20-cv-10911-LTS Document 14 Filed 06/04/20 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

AMTAX HOLDINGS 227, LLC, and
TAX CREDIT HOLDINGS III, LLC,

       Plaintiffs,
                                                 Case No. 1:20-cv-10911-LTS
v.

TENANTS’ DEVELOPMENT II
CORPORATION, and
TENANTS DEVELOPMENT
CORPORATION,

       Defendants.


             MEMORANDUM IN OPPOSITION TO DEFENDANTS’
      “MOTION TO DISMISS OR, IN THE ALTERNATIVE, TO CONSOLIDATE”

       Plaintiffs AMTAX HOLDINGS 227, LLC (“AMTAX”) and TAX CREDIT HOLDINGS

III, LLC oppose the motion of Defendants’ Tenants’ Development II Corporation (the “General

Partner”) and Tenants Development Corporation (“TDC”) to dismiss this case or, in the

alternative, to consolidate it with Tenants’ Development Corp., et al. v. AMTAX Holdings 227,

LLC, et al., No. 1:20-cv-10902 (D. Mass.) (the “TDC-Filed Action”). Defendants’ motion must

be denied or at least held in abeyance because the General Partner and TDC have not established

the fundamental premise on which the motion is predicated: that the TDC-Filed Action is in fact

the “first-filed” action. The defendants in the TDC-Filed Action filed a motion to dismiss that

action yesterday, June 3, 2020, asserting that the Court lacks subject-matter jurisdiction over the

TDC-Filed Action for the reasons set forth in their motion to dismiss the TDC-Filed Action

(Dkt. Nos. 13-14 in the TDC-Filed Action). The “first-to-file rule” thus does not apply, since the

TDC-Filed Action is not properly before this Court, and the instant action is therefore the first-

filed action and should remain pending before the Court.
          Case 1:20-cv-10911-LTS Document 14 Filed 06/04/20 Page 2 of 6




                                 FACTUAL BACKGROUND

       This action concerns efforts by the General Partner—the general partner in nonparty

Tenants’ Development II, L.P. (the “Partnership”), a limited partnership formed in connection

with the federal Low Income Housing Tax Credit (“LIHTC”) program—to unilaterally,

improperly, and without proper notice grant its own parent company, TDC, a right of first

refusal to acquire the improved real property owned by the Partnership at a price substantially

below fair market value, and TDC’s subsequent efforts to exercise those purported rights, all

without the knowledge, authorization, or consent of Plaintiffs, the limited partners in and

majority owners of the Partnership. See generally Compl. (ECF No. 1). Plaintiffs filed their

Complaint in this case on May 12, 2020, properly alleging federal-question jurisdiction under 28

U.S.C. § 1331 and 1340, as Plaintiffs’ claims necessarily involve substantial questions of federal

law and the interpretation of specific sections of the Internal Revenue Code, including Section

42(i)(7). See id. ¶¶ 17-19.

       Also on May 12, 2020, Defendants herein filed a separate complaint in the TDC-Filed

Action against AMTAX and other defendants who are not parties to this action, alleging, among

other things, that (1) TDC validly exercised the alleged right of first refusal, and (2) TDC is

entitled to purchase the improved real property from the Partnership. See generally TDC-Filed

Action, Compl. (Dkt. No. 1). Although the two actions arise from the same general set of

circumstances, they contain very different factual allegations and claims. Most significantly for

purposes of the present motion, in the TDC-Filed Action, Defendants herein (the plaintiffs in the

TDC-Filed Action) only allege diversity jurisdiction under 28 U.S.C. § 1332. See id. ¶ 9. They

do not assert federal-question jurisdiction under 28 U.S.C. § 1331, nor do they make factual




                                                2
          Case 1:20-cv-10911-LTS Document 14 Filed 06/04/20 Page 3 of 6




allegations or raise necessary questions under federal law in support of federal-question

jurisdiction, as do Plaintiffs herein.

        On June 3, 2020, the defendants in the TDC-Filed Action moved to dismiss that case on

the grounds that the Court lacks subject-matter jurisdiction under 28 U.S.C. § 1332, because

there is not complete diversity. See Defs.’ Mot. to Dismiss and Mem. in Support of Mot. to

Dismiss, TDC-Filed Action (Dkt. Nos. 13-14). Specifically, the defendants in the TDC-Filed

Action have shown that one member of both defendant limited liability companies in the TDC-

Filed Action is a citizen of the Commonwealth of Massachusetts, which makes both defendants

Massachusetts citizens for purposes of analyzing whether there is complete diversity of

citizenship. See id. Because both plaintiffs in the TDC-Filed Action also are Massachusetts

citizens, there is no diversity of citizenship; thus this Court lacks subject-matter jurisdiction over

the TDC-Filed Action. See id.

                                           ARGUMENT

        Defendants base their motion to dismiss or consolidate solely on the fact that the TDC-

Filed Action was filed before this case, albeit within hours on the same day, and arises from the

same set of circumstances and involves many of the same parties.1 However, the “first-to-file

rule” favors deference to “the court that first had jurisdiction to resolve the [overlapping]

issues.” TPM Holdings v. Intra-Gold Indus., 91 F.3d 1, 4 (1st Cir. 1996) (emphasis added); see

also, e.g., Mann Manufacturing, Inc. v. Hortex, Inc., 439 F.2d 403, 408 (5th Cir. 1971) (court

with “prior jurisdiction over the common subject matter” should resolve issues presented in

related actions) (emphasis added). Here, Defendants failed to properly allege subject-matter


1
  Although defendants’ motion does not constitute a responsive pleading or motion under Fed. R.
Civ. P. 12(b), Plaintiffs have agreed as part of the parties’ Local Rule 7.1 conference to stipulate
that Defendants need not file a further responsive pleading until the instant motion is decided in
conjunction with the motion to dismiss filed by the plaintiffs in the TDC-Filed Action.


                                                  3
          Case 1:20-cv-10911-LTS Document 14 Filed 06/04/20 Page 4 of 6




jurisdiction in the TDC-Filed Action. See Defs.’ Mem. in Support of Mot. to Dismiss, TDC-

Filed Action (Dkt. No. 14). Moreover, Defendants have raised no objection to Plaintiffs’

assertion of federal-question jurisdiction in this case. Accordingly, this Court’s jurisdiction over

the overlapping issues presented by the two cases first arises under Plaintiffs’ claims in this case,

not under Defendants’ claims in the TDC-Filed Action.

       It is not enough to save the plaintiffs’ claims in the TDC-Filed Action to argue that

Plaintiffs’ claims in this case, which properly support federal-question jurisdiction, could be

brought as counterclaims in the TDC-Filed Action. It is well settled that a federal question must

appear within the four corners of a plaintiff’s complaint, and that federal-question jurisdiction

cannot rest solely on federal issues presented in a counterclaim or in an anticipated defense. See

Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987) (citing Gully v. First National Bank, 299

U.S. 109, 112-13 (1936)). Because a federal question has been pled by Plaintiffs in this case,

and because Defendants have not properly alleged that this Court has subject-matter jurisdiction

over the TDC-Filed Action, it is Plaintiffs’ Complaint in this case that must control.

                                          CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that the Court (1) deny

Defendants’ “Motion to Dismiss or, in the Alternative, to Consolidate” or alternatively hold it in

abeyance until such time as the Court rules on the pending “Motion to Dismiss for Lack of

Subject-Matter Jurisdiction and Lack of Personal Jurisdiction Over Alden Torch Financial LLC”

in the TDC-Filed Action; and/or (2) dismiss the TDC-Filed Action for lack of subject-matter

jurisdiction and in favor of this case, which is the first-filed action properly before this Court.




                                                   4
         Case 1:20-cv-10911-LTS Document 14 Filed 06/04/20 Page 5 of 6




                                    Respectfully submitted,


Dated: June 4, 2020                 NIXON PEABODY LLP


                                    /s/Stephen M. LaRose_________________
                                    Stephen M. LaRose (BBO # 654507)
                                    Christopher E. Queenin (BBO # 682736)
                                    Exchange Place
                                    53 State Street
                                    Boston, MA 02109
                                    Tel: 617-345-1000
                                    Fax: 617-345-1300
                                    slarose@nixonpeabody.com
                                    cqueenin@nixonpeabody.com

                                    and

                                    Louis E. Dolan, Jr. (pro hac vice)
                                    Brian P. Donnelly (pro hac request forthcoming)
                                    799 9th Street, N.W., Suite 500
                                    Washington, DC 20001
                                    Tel: 202-585-8818
                                    Fax: 866-947-3760
                                    ldolan@nixonpeabody.com
                                    bdonnelly@nixonpeabody.com

                                    Counsel for Plaintiffs




                                       5
          Case 1:20-cv-10911-LTS Document 14 Filed 06/04/20 Page 6 of 6




                                 CERTIFICATE OF SERVICE

         I hereby certify that a true copy of the above document was served upon all parties
registered for electronic notification via the Court’s electronic filing system on June 4, 2020.


                                                      /s/Stephen M. LaRose_________________
                                                      Stephen M. LaRose (BBO # 654507)




                                                 6
